11/30/2020



                                                                                           Case Number: DA 20-0539




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0539

ESTATE OF WILLIAM H. BALTRUSCH,

            Plaintiff and Appellee,

      v.

LASALLE RANCH, INC.,

            Respondent and Appellant.

____________________________________
                                                     ORDER OF MEDIATOR APPOINTMENT
LASALLE RANCH, INC.,

            Petitioner and Appellant.

      v.

HILL COUNTY JUSTICE COURT,
AUDREY BARGER, PRESIDING JUDGE,

            Respondent and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Randall C. Lester, Stockman Bank Building, 25 5th
Street N., Suite 202, Great Falls, MT 59401,(406) 727-5740, whose name appears next
on the list of attorneys desiring appointment as mediators for Money Judgments appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
     DATED this November 30, 2020.




                                     Bowen Greenwood, Clerk of the Supreme Court

c:   Nathan J. Hoines, P.O. Box 829, Great Falls, MT 59403, (406) 761-0996
     Jennifer Erin Forsyth, 410 3rd Avenue, Havre, MT 59501, (406) 265-1530
     Hon. Audrey Barger, Hill County Justice Court, 315 4th Street, Havre, MT 59501,
             (406)248-5481 tex. 241
     Randall C. Lester, see address above